Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Willie Rudd, Jr., Appellant                           Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 10-
No. 06-13-00034-CR        v.                          0450X). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Willie Rudd, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 28, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk